Case 19-40067-elm11 Doc 230 Filed 04/04/19                    Entered 04/04/19 17:30:13             Page 1 of 8



Michael McConnell
Texas Bar I.D. 13447300
michael.mcconnell@kellyhart.com
Nancy Ribaudo
Texas Bar I.D. 24026066
nancy.ribaudo@kellyhart.com
Katherine T. Hopkins
Texas Bar I.D. 24070737
katherine.hopkins@kellyhart.com
KELLY HART & HALLMAN LLP
201 Main Street, Suite 2500
Fort Worth, Texas 76102
Telephone:       817/332-2500
Telecopy:        817/878-9774

Counsel for Debtors

                         IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                   FORT WORTH DIVISION
In Re:                                 §
                                       §                              Case No. 19-40067-11
SOVRANO, LLC, et al.,1                 §
                                       §                              Chapter 11
      Debtors.                         §
                                       §                              (Jointly Administered)
______________________________________ §

    DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE

         The above-referenced debtors and debtors-in-possession (each a “Debtor” and

collectively, the “Debtors”) hereby file this Objection (the “Objection”) to the Application for

Administrative Expense and would respectfully show as follows:

                                 I.       JURISDICTION AND VENUE

         1.      This Court has jurisdiction to consider this Objection pursuant to 28 U.S.C. §§

157 and 1334. Consideration of this Objection is a core proceeding pursuant to 28 U.S.C. §

157(b). Venue of this proceeding is proper in this district pursuant to 28 U.S.C. §§ 1408 and

1409.


1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are as follows: Sovrano, LLC (1470); Mr. Gatti’s, LP (0879); Gatti’s Great Pizza, Inc. (6061); Gigi’s
Cupcakes, LLC (8356); Gigi’s Operating, LLC (0621); Gigi’s Operating II, LLC (8396); and KeyCorp, LLC (1251).


DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                                               PAGE 1
Case 19-40067-elm11 Doc 230 Filed 04/04/19           Entered 04/04/19 17:30:13       Page 2 of 8



                                    II.    BACKGROUND

       2.      On January 4, 2019 (the “Petition Date”), each of the Debtors filed voluntary

petitions for relief under Chapter 11 of title 11 of the U.S. Code (the “Bankruptcy Code”). On

January 7, 2019, the Court entered its order approving the motion requesting joint administration

of the Debtors’ bankruptcy cases under the lead case of In re Sovrano, LLC, Case No. 19-40067

[Docket No. 24, Case No. 19-40067]. Subsequently, on January 25, 2019, KeyCorp, LLC

(“KeyCorp”) filed its voluntary petition for relief under Chapter 11 of the Bankruptcy Code. The

Court entered its order approving the motion requesting joint administration of the KeyCorp case

with the Debtors’ bankruptcy cases on February 7, 2019 [Docket No. 98, Case No. 19-40067 and

Docket No. 19, Case No. 19-40302].

       3.      The Debtors continue to manage and operate their businesses as debtors-in-

possession pursuant to Bankruptcy Code §§ 1107 and 1108. No trustee or examiner has been

appointed in any of the Debtors’ bankruptcy cases and no official committee of unsecured

creditors has been established.

       4.      On February 7, 2019, the Debtors filed their Amended First Omnibus Motion

Pursuant to 11 U.S.C. § 365 to Reject Unexpired Leases as of the Petition Date [Docket No. 101]

(the “Motion to Reject”). The Motion to Reject requested rejection of various non-residential

real property leases, including the lease agreement (the “Lease”) with Morben Realty Co., Inc.

(“Morben” or the “Landlord”). Following a hearing, the Court entered its Order granting the

Motion to Reject and establishing February 19, 2019 as the effective date for rejection of the

lease with Morben.

       5.      Subsequently, Morben filed its Application for Administrative Expense (the

“Application”) [Docket No. 133]. The Application requests the following relief: (i) allowance of

its claim for post-petition rent in the amount of $29,830.68 as an administrative expense claim;


DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                              PAGE 2
Case 19-40067-elm11 Doc 230 Filed 04/04/19            Entered 04/04/19 17:30:13       Page 3 of 8



(ii) immediate payment of Morben’s claim for post-petition rent; and (iii) allowance of Morben’s

reasonable attorneys’ fees in pursuing the Application as an administrative expense claim and

immediate payment thereof.

       6.      The Debtors do not dispute the amount of the requested administrative expense

claim with respect to the post-petition, pre-rejection rent ($29,830.68) (the “Post-Petition Rent

Claim”). Moreover, the Debtors do not refuse to pay the Post-Petition Rent Claim. Nor do the

Debtors deny the liability for the Post-Petition Rent Claim. However, the Debtors file this

Objection reflecting their opposition to the requested attorneys’ fees and the requested immediate

payment of both the Post-Petition Rent Claim and attorneys’ fees.

       7.      Based on the following reasons, the Debtors request that the Court grant the

requested allowance of the Post-Petition Rent Claim and deny all other relief requested in the

Application.

                                 III.    BASIS FOR RELIEF

A.     Allowance of Attorneys’ Fees as an Administrative Expense Claim is Impermissible.

       8.      Under section 503(b) of the Bankruptcy Code, parties are allowed to recover

administrative expenses “including the actual, necessary costs and expenses of preserving the

estate.” 11 U.S.C. § 503(b)(1). “[A]s used in [§ 503], [t]he words ‘actual’ and ‘necessary’ have

been construed narrowly: the debt must benefit [the] estate and its creditors.” In re ASARCO,

L.L.C., 650 F.3d 593, 601 (5th Cir. 2011) (internal quotations and citations omitted). “To qualify

as an actual and necessary cost under section 503(b)(1)(A), a claim against the estate must have

arisen post-petition and as a result of actions taken by the [debtor-in-possession] that benefitted

the estate.” In re Jack/Wade Drilling, Inc., 258 F.3d 385, 387 (5th Cir. 2001). Whether a

particular expense is an “actual and necessary cost” is a question of fact to be determined “after

notice and a hearing.” 11 U.S.C. § 503(b). Courts must narrowly construe the words “actual”


DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                                PAGE 3
Case 19-40067-elm11 Doc 230 Filed 04/04/19           Entered 04/04/19 17:30:13       Page 4 of 8



and “necessary,” and must determine that the claim in fact “benefit[ed the] estate and its

creditors.” NL Industries, Inc. v. GHR Energy Corp., 940 F.2d 957, 966 (5th Cir. 1991). Further,

“[f]or the overall intent of § 503(b) to be fulfilled, the party alleging that a claim is an

administrative expense must establish that the estate as a whole benefitted and not just the

individual creditor.” In re Johnston, Inc., 164 B.R. 551, 555 (Bankr. E.D. Tex. 1994); see also

In re TransAmerican Nat’l Gas Corp., 978 F.2d 1409, 1419 (5th Cir. 1992) cert. dism’d, 507

U.S. 1048 (1993).

       9.      Morben argues that the attorneys’ fees incurred in connection with the

Application should be afforded administrative expense status. Essentially, Morben seeks an

administrative claim for amounts that it could claim under the Lease as if the Lease had been

assumed.     Morben bears the burden of proving that the attorneys’ fees are entitled to

administrative expense priority. It has not and cannot prove a right to an administrative expense

claim under the Lease as though the Lease has been assumed, when in fact the contract was

rejected.

       10.     Morben’s burden is substantial because its Lease was rejected (not assumed) by

the Debtors effective as of February 19, 2019. Section 502(g)(1) of the Bankruptcy Code states

that “[a] claim arising from the rejection, under section 365 of this title…, of an executory

contract…shall be allowed…the same as if such claim had arisen before the date of the filing of

the petition.” 11 U.S.C. § 502(g); see also 11 U.S.C. § 365(g) (providing that rejection of an

executory contract constitutes a breach, and that if the contract has not been assumed then the

breach is “immediately before the date of the filing of the petition” which makes the claim a pre-

petition claim (§365)(g)(1)). It is clear that the attorneys’ fees claim asserted by Morben in




DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                               PAGE 4
Case 19-40067-elm11 Doc 230 Filed 04/04/19                         Entered 04/04/19 17:30:13                Page 5 of 8



regards to the Application directly arises from the rejection of the Lease. As a result, such claim

must be treated, at best, as an unsecured claim.2

           11.      Moreover, the requested attorneys’ fees were incurred after the rejection of the

Lease. Based on this, there is no entitlement to attorneys’ fees pursuant to the Lease. And the

pursuit of this Application certainly did not provide a benefit to the estate. Nor has Morben

attempted to demonstrate any benefit provided to the estate.

           12.      Furthermore, even if Morben were entitled to attorneys’ fees, which the Debtors

assert that it is not, Morben has failed to plead and to prove entitlement to attorneys’ fees. In

addition, the Application is not the proper procedural vehicle to obtain such relief. Generally,

“any claimant in a bankruptcy case seeking recovery of postpetition attorneys fees must file a

traditional bankruptcy fee application. . . . This is equally true for landlords’ counsel.” In re

Nucentrix Broadband Networks, Inc., 314 B.R. 581, 590 (Bankr. N.D. Tex. 2004); see also In re

Rapides Primary Health Care Center, Inc., 352 B.R. 62, 66 (Bankr. W.D. La. 2005) (finding that

“attorneys fees and similar costs are recoverable under § 503 only where they are approved

under Subsection (2) and § 330, or Subsections 3, 4, and 5”).

           13.      Morben has not complied with these requirements. And further, Morben has

failed to even identify the amount or the specific services provided in connection with the

alleged attorneys’ fees it seeks. There is no question that Morben cannot recover such fees here.

B.         Immediate Payment of Morben’s Post-Petition Rent Claim and/or Attorneys’ Fees is
           Improper.

           14.      In addition, Morben asserts that it is entitled to immediate payment of its Post-

Petition Rent Claim and attorneys’ fees in preparation of this Application. As discussed below,




2
    Debtors reserve the right to dispute any assertion of attorneys’ fees or costs as an unsecured claim.


DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                                                     PAGE 5
Case 19-40067-elm11 Doc 230 Filed 04/04/19             Entered 04/04/19 17:30:13        Page 6 of 8



Morben is not entitled to immediate payment of any alleged claim, including the Post-Petition

Rent Claim.

       15.     Generally, courts have held that the timing for payment of administrative claims

is a matter to be determined within the discretion of the bankruptcy court. See, e.g., In re

Midway Airlines Corp., 406 F.3d 229 (4th Cir. 2005); Varsity Carpet Servs., Inc. v. Colortex

Indus., Inc. (In re Colortex Indus., Inc.), 19 F.3d 1371, 1384 (11th Cir. 1994); In re Verco Indus.,

20 B.R. 664 (B.A.P. 9th Cir. 1982). Although courts vary in exercising their discretion on

timing of payments of administrative expenses, courts typically reject arguments by claimants

that their administrative expense is legally entitled to payment ahead of other administrative

claimants.

       16.     Specifically, “landlords who did not receive all postpetition rent due prior to

rejection of their leases have argued that the trustee’s ‘timely’ performance obligations under

section 365(d)(3) and (d)(5) entitle them to payment ahead of other administrative creditors.” 4

COLLIER ¶ 503.03[2] (Richard Levin & Henry J. Sommer eds., 16th ed.). The majority of courts

reject such arguments. Midway, 406 F.3d 229, 241 (4th Cir. 2005) (noting that there is no Code

provision that entitles an administrative expense arising from failure to make payments under

section 365(d)(3) to priority over the section 503(b) claims); see generally In re UTEX Comms.

Corp., 457 B.R. 549, 569 (Bankr. W.D. Tex. 2011) (finding that payment need not be immediate,

but must occur on the effective date of a plan). Essentially, the lessor is required to stand in line

with the other administrative expense claimants. Midway, 406 F.3d at 241.

       17.     As previously established, Morben is not entitled to attorneys’ fees in connection

with this Application. Further, Morben has demonstrated no basis to receive immediate payment

of the Post-Petition Rent Claim. While the Court may award immediate payment, it is not




DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                                  PAGE 6
Case 19-40067-elm11 Doc 230 Filed 04/04/19             Entered 04/04/19 17:30:13        Page 7 of 8



required to do so and it should not do so in these circumstances. Debtors anticipate proposing a

plan that will satisfy administrative expense claims, such as Morben’s Post-Petition Rent Claim.

The plan is the appropriate vehicle under which Morben and other similarly-situated creditors

should be paid.

       18.     In addition, there is no justification for providing immediate payment of Morben’s

Post-Petition Rent Claim, especially in light of the fact that other similarly-situated claimants are

not receiving payment now. As a result, the Debtors request that the Court deny Morben’s

request for immediate payment and allow payment of Morben’s Post-Petition Rent Claim to

occur contemporaneously with other similarly-situated administrative claimants pursuant to a

plan in this bankruptcy case.

                                     VI.     CONCLUSION
       For the foregoing reasons, Debtors request that this Court enter an order: (i) denying

Morben’s request for attorneys’ fees; (ii) denying Morben’s request for immediate payment of its

Post-Petition Rent Claim and attorneys’ fees; and (iii) granting such further and other relief as

the Court may deem just and proper.

                                              Respectfully submitted,
                                              By:     /s/ Michael A. McConnell
                                                      Michael McConnell
                                                      Texas Bar I.D. 13447300
                                                      michael.mcconnell@kellyhart.com
                                                      Nancy Ribaudo
                                                      Texas Bar I.D. 24026066
                                                      nancy.ribaudo@kellyhart.com
                                                      Katherine T. Hopkins
                                                      Texas Bar I.D. 24070737
                                                      katherine.hopkins@kellyhart.com
                                                      201 Main Street, Suite 2500
                                                      Fort Worth, Texas 76102
                                                      Telephone: (817) 878-3574
                                                      Facsimile: (817) 878-9744
                                                      Counsel for Debtors


DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                                  PAGE 7
Case 19-40067-elm11 Doc 230 Filed 04/04/19           Entered 04/04/19 17:30:13     Page 8 of 8




                                CERTIFICATE OF SERVICE

       I certify that on April 4, 2019, I caused a copy of the foregoing Objection to be served
upon all parties receiving notificiaton via ECF notification.


                                                     /s/ Katherine T. Hopkins
                                                     Katherine T. Hopkins




DEBTORS’ OBJECTION TO APPLICATION FOR ADMINISTRATIVE EXPENSE                             PAGE 8
